Konstantina Ruoss v. Commissioner.Ruoss v. CommissionerDocket No. 6284-65.United States Tax CourtT.C. Memo 1967-30; 1967 Tax Ct. Memo LEXIS 230; 26 T.C.M. (CCH) 155; T.C.M. (RIA) 67030; February 16, 1967*230  Konstantina Ruoss, pro se, 209 E. 95th St., New York, N. Y. Charles M. Costenbader, for the respondent.  RAUMMemorandum Findings of Fact and Opinion RAUM, Judge: The Commissioner determined a $326.29 deficiency in petitioner's 1963 income tax. The only adjustment in issue is his determination of additional income in the amount of $1,560 in respect of "alimony" received by petitioner in 1963. At the hearing he conceded that petitioner was entitled to an additional dependency exemption in the amount of $600. During the year 1963 petitioner was entitled to support payments from her husband, pursuant to court order, in the amount of $30 a week. Such payments were includable in gross income in accordance with section 71(a)(3) of the 1954 Code. The Commissioner's determination that petitioner received $1,560 during 1963 was on the assumption that the $30 payments were made each week throughout the year. Petitioner contends that she did not receive those payments for eight weeks and that therefore the $1,560 must be reduced by $240. Petitioner appeared in her own behalf and was the only witness before us. Although the record leaves much to be desired, we are satisfied*231  that she was an honest and truthful witness, and hereby find as a fact that she did not receive the weekly payments for eight of the weeks in 1963. Accordingly, the proper amount to be included in her gross income in respect of the support payments for that year is $1,320. Decision will be entered under Rule 50.